ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on July 3, 1973 (281 So.2d 557) affirming the judgments of conviction and sentences of the Circuit Court for Dade County, Florida (formerly Criminal Court1 of Record # 72-984) in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 23, 1974 (289 So.2d 396) and mandate now filed in this court reversed this court’s judgment and remanded the cause with directions;
Now, therefore, It is ordered that the mandate of this court heretofore issued in this cause on September 11, 1973 is withdrawn, this court’s opinion and judgment filed in this cause on July 3, 1973 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of conviction and sentence for breaking and entering with intent to commit grand larceny is reversed and the cause is remanded with directions to enter a judgment of conviction for breaking and entering with intent to commit petit larceny and to resentence appellant accordingly. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R., 32 F.S.A.).